  4:20-cr-03120-JMG-CRZ Doc # 105 Filed: 11/25/20 Page 1 of 2 - Page ID # 208




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
               Plaintiff,
                                                         CASE NO: 4:20CR3120
      vs.

KRYSEAN REYNOLDS,                                         DETENTION ORDER
              Defendant.



       On the government's motion, the court afforded the defendant an opportunity for
a detention hearing under the Bail Reform Act, 18 U.S.C. § 3142(f).             The court
concludes the defendant must be detained pending trial.

       There is a rebuttable presumption that no condition or combination of conditions
of release will reasonably assure the defendant’s appearance at court proceedings and
the safety of the community because there is probable cause to believe the defendant
committed a drug crime under the Controlled Substances Act (21 U.S.C. § 801 et seq.),
for which the defendant could be required to serve ten or more years in prison and a
felony involving possession or use of a firearm or destructive device or any other
dangerous weapon. The defendant has not rebutted this presumption.

       Based on the information of record, the court finds by a preponderance of the
evidence that the defendant's release would pose a risk of nonappearance at court
proceedings, and by clear and convincing evidence that the defendant's release would
pose a risk of harm to the public.

       Specifically, the court finds that the defendant is a member of a gang, the No
Name Demons, which has been identified as committing violent crimes within the
community; is facing pending state felony murder charges; has a criminal history of
violating the law, including resisting arrest; has a history of failing to appear for court
hearings; abuses mood altering chemicals; lacks any employment contacts; presented
no evidence opposing the presumption of detention; and conditions which restrict
Defendant’s travel, personal contacts, and possession of drugs, alcohol, and/or
  4:20-cr-03120-JMG-CRZ Doc # 105 Filed: 11/25/20 Page 2 of 2 - Page ID # 209




firearms; require reporting, education, employment, or treatment; or monitor
Defendant’s movements or conduct; or any combination of these conditions or others
currently proposed or available (see 18 U.S.C. § 3142(c)), will not sufficiently ameliorate
the risks posed if the defendant is released.

                             Directions Regarding Detention

       The defendant is committed to the custody of the Attorney General or a
designated representative for confinement in a corrections facility separate, to the
extent practicable, from persons awaiting or serving sentences or held in custody
pending appeal. The defendant must be afforded a reasonable opportunity to consult
privately with defense counsel. On order of the United States Court or on request of an
attorney for the Government, the person in charge of the corrections facility must deliver
the defendant to the United States marshal for a court appearance.

       Dated November 25, 2020.

                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
